COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  Jeffrey Allen Lindsay,                          §               No. 08-18-00212-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy        §              of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.         §             (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                    §

                         Appellees.               §

                                            ORDER

       Pending before the Court is a joint second motion to abate the appeal. The motion is

GRANTED, and the appeal is abated until January 1, 2020 to give the parties an opportunity to

settle the dispute. The appellate timetable will be suspended during the abatement. The parties

are directed to notify the Court whether the dispute has been resolved and to file the motion

necessary to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful

in resolving the appeal by agreement, the appeal will be reinstated and the reporter’s record will

be due 10 days from the date of the reinstatement order.

       IT IS SO ORDERED this 19th day of July, 2019.

                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.